      Case 3:18-cv-01638-WGY Document 38 Filed 01/28/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

ALBERTO RIOS-GUERRA, et al.,                  *
                                              *
        Plaintiffs,                           *   Civ. No. 18-1638 (WGY)
                                              *
              v.                              *   RE: PERSONAL INJURY
                                              *
BANCO POPULAR DE PUERTO RICO,                 *    PLAINTIFF DEMANDS
et al.,                                       *    TRIAL BY JURY
                                              *
        Defendants.                           *
***********************************************

          INFORMATIVE MOTION REGARDING SUGGESTION
       OF DEATH OF PLAINTIFF ALBERTO RIOS-GUERRA; AND,
      FORTHCOMING REQUEST FOR SUBSTITUTION OF PARTIES

TO THE HONORABLE COURT:

       NOW INTO THIS COURT, by and through the undersigned

counsel, come the Plaintiffs and respectfully inform and request:

       1.    Plaintiff Alberto Rios-Guerra died on August 24, 2019. Rios-

Guerra’s only descendants are his son, Alberto Rios-Molina, and

daughter, Marianela Rios-Molina. As such, they are the legal heirs of his

estate. Both are adults.

       2.    Pursuant to Rule 25(a)(1), “[i]f a party dies and the claim is

not extinguished, the court may order substitution of the proper party.”

Fed. R. Civ. P. 25(a)(1). “A motion for substitution may be made by any

party or by the decedent’s successor or representative.” Id. Such a

motion must be made “within 90 days after service of a statement noting

the death,” or “the action by or against the decedent must be dismissed.”

Id.
    Case 3:18-cv-01638-WGY Document 38 Filed 01/28/20 Page 2 of 3




      3.    The “ninety-day period under Rule 25(a)(1) is not triggered

unless a formal suggestion of death is made on the record, regardless of

whether the parties have knowledge of a party’s death.” Grandbouche v.

Lovell, 913 F.2d 835, 836 (10th Cir.1990). “Rule 25 does not specify

which party should file and serve a statement noting the death, however,

‘once a party dies, his attorney has no authority to add anything to the

record.’” Burgos-Yantin v. Municipality of Juana Diaz, 709 F.Supp.2d 118,

122 (D. PR 2010) (quoting Atkins v. City of Chicago, 547 F.3d 869, 873

(7th Cir.2008). “A party must serve the suggestion of death in the same

manner as service of the motion to substitute.” Id.

      4.    On December 4, 2019, Marianela Rios-Molina filed a petition

for Declaration of Heirship with the Commonwealth of Puerto Rico Court

of First Instance, San Juan Courthouse, in the case of Ex-Parte

Marianela Rios-Molina, TB2019CV00759. To date, this petition is still

pending resolution.

      5.    On January 27, 2020, Alberto Rios-Molina and Marianela

Rios-Molina retained the undersigned counsels to continue to prosecute

the claim they inherited from their decedent in the case of caption.

      6.    As soon as the Commonwealth Court of First Instance rules

upon the request for Declaration of Heirship in the case of Ex-Parte

Marianela Rios-Molina, we will proceed to request this Court to substitute

the deceased Alberto Rios-Guerra for Alberto Rios-Molina and Marianela

Rios-Molina, as the legal heirs of his estate, in the case of caption.
    Case 3:18-cv-01638-WGY Document 38 Filed 01/28/20 Page 3 of 3




      WHEREFORE, Plaintiffs respectfully request the Court to take

notice of the foregoing.

      RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico, this

28th day of January of 2020.

       I HEREBY CERTIFY that on this date the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to counsel for Defendants.


/s/ José F. Quetglas Jordán

JOSÉ F. QUETGLAS JORDÁN
USDC-PR #203411

QUETGLAS LAW FIRM, P.S.C.
1353, Luis Vigoreaux Ave.
PMB 657
Guaynabo, PR 00966
Tel:(787) 406-8915
Email: jfquetglas@gmail.com

/s/ Eric Quetglas-Jordan

ERIC QUETGLAS-JORDAN
USDC-PR No. 202514

QUETGLAS LAW OFFICE, P.S.C.
1353 Luis Vigoreaux Ave.
PMB 669
Guaynabo, PR 00966
Tel. (787) 722-0635
E-mail: Quetglaslaw@gmail.com
